Citation Nr: 0836939	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  03-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for a 
pilonidal cyst, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for 
superficial and unstable scar of the lower back, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased initial rating for a 
superficial and unstable scar of the posterior neck, 
currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased initial evaluation for 
hidradenitis, chronic, recurrent, left axilla, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 until March 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2002, May 2007 and April 
2008 rating decisions from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously considered this appeal in March 2005 and 
remanded the claim for additional development.  Subsequently 
in January and June 2006 the Board requested a Veterans 
Health Administration (VHA) medical opinion.  The Board again 
considered the appeal in November 2006 and February 2008 and 
again remanded the claim for further development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

Significantly, during the pendency of the appeal the RO 
granted separate evaluations for a superficial unstable lower 
back scar and a superficial unstable neck scar.  As detailed 
in the February 2008 Board remand, although the RO 
characterized these as separate claims from the claim for a 
pilonidal cyst, the Board is of the opinion that all of the 
claims are part and parcel of the same skin disorder.  
Similarly, in April 2008, upon the Board's remand, the RO 
adjudicated and granted a separate evaluation for 
hidradenitis, chronic, recurrent of the left axilla.  While 
these separate evaluations for skin conditions of other areas 
of the body appear to be separate and distinct from the 
evaluation for the pilonidal cyst which prompted this appeal, 
as will be explained in further detail below, both the VHA 
opinion and the March 2007 VA examination concluded the 
diagnosis was hidradenitis suppurativa, with the predominant 
area of involvement being the buttocks.  Furthermore, the 
laws provide that when scars are in widely separated area, 
such as two or more extremities or on anterior and posterior 
surfaces of extremities or the trunk, they will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1.  As such, in 
this appeal the Board will consider whether an increased 
evaluation is warranted for any of the related skin 
disabilities.

The veteran had testified at a Travel Board hearing before a 
Veterans Law Judge in November 2004.  Because this Veterans 
Law Judge is no longer employed by the Board, he was asked in 
November 2007 if he wished to appear at another hearing, 
pursuant to 38 C.F.R. §§ 20. 707 and 20.717.  On December 5, 
2007, the Board received his statement that he did not want 
to appear at another hearing.  Therefore, no further action 
concerning a Board hearing need be taken.

The record reflects that the veteran raised a claim for 
entitlement to service connection for eczema of the fingers.  
This claim has not been adjudicated and is REFERRED to the RO 
for appropriate action.


FINDINGS OF FACT

1.  None of the veteran's scars were characterized as a third 
degree burn or as a disfiguring scar of the face.

2.  The veteran's pilonidal cyst frequently required lancing 
or incision and drainage resulting in the exudation of pus 
and required treatment with oral and topical antibiotics.

3.  The veteran's scar of the lower back does not result in 
limited motion of the affected part, consist of an area 
exceeding 12 square inches (77 square centimeters).

4.  The veteran's scar of the posterior neck does not result 
in limited motion of the affected part, consist of an area 
exceeding 12 square inches (77 square centimeters).

5.  The veteran's hidradenitis of the left axilla does not 
result in limited motion of the affected part, consist of an 
area exceeding 12 square inches (77 square centimeters).

6.  To the extent to which the veteran uses oral and topical 
antibiotics to treat the scars of the lower back, posterior 
neck and hidradenitis of the left axilla, providing an 
increased rating for each of these scars based on the 
medication alone would violate the rule against pyramiding


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for a 
pilonidal cyst have been approximated. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.118, Diagnostic Codes 7801 7803, 7805, 
7806 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for a superficial, unstable scar of the lower back have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic 
Codes 7801, 7803, 7805, 7806 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for a superficial, unstable scar of the posterior neck have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, 
Diagnostic Codes 7801, 7803, 7805, 7806 (2008).


4.  The criteria for an evaluation in excess of 10 percent 
for hidradenitis, chronic recurrent of the left axilla have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, 
Diagnostic Codes 7801, 7803, 7805, 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in May 2002, June 2002, February 
2003, April 2005 and September 2006 that fully addressed all 
notice elements.  Indeed, as this is an appeal for initial 
rating claims arising from the grant of service connection in 
a November 2002, May 2007 and April 2008 rating decisions, 
the notice that was provided before service connection was 
granted was legally sufficient and VA's duty to notify the 
veteran in this case has been satisfied.  See Hartman v. 
Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007)  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The veteran submitted private 
medical records and lay statements in support of his claim.  
The Board notes there are Social Security Administration 
records which have not been obtained.  Although these records 
are not associated with the claims file, the veteran 
specifically related during the November 2004 Board hearing 
that he received Social Security benefits for a cardiac 
condition, and that he believed the VA records and the claims 
file provided a complete picture of his medical disability.  
In other words, the veteran has not indicated he received 
Social Security benefits for his skin condition and as such 
the records obtained from the Social Security Administration 
would not be relevant to the claim. Therefore, the absence of 
the Social Security Administration file is not prejudicial to 
this claim. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Evaluation

The RO initially granted service connection for a pilonidal 
cyst in a November 2002 rating decision.  At that time, a 10 
percent evaluation was assigned under Diagnostic Code 7803.  
The veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  During 
the pendency of the appeal, the RO granted a separate 10 
percent evaluation for a superficial unstable scar of the 
lower back under Diagnostic Code 7803, a separate 10 percent 
evaluation for a superficial unstable scar of the posterior 
neck under Diagnostic Code 7803 and a separate 10 percent 
evaluation for hidradenitis, chronic, recurrent of the left 
axilla, under Diagnostic Code 7899-7806.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  


While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.

As noted above the veteran's pilonidal cyst and scars of the 
neck and lower back were evaluated under Diagnostic Code 7803 
and the hidradenitis of the left axilla was evaluated under 
Diagnostic Code 7899-7806.  Diagnostic Code 7899 indicates 
the disability is not listed in the Schedule for Rating 
Disabilities and it has been rated by analogy under a closely 
related disease or injury. 38 C.F.R. §§ 4.20, 4.27. In the 
present case, the hidradenitis was rated by analogy as 
dermatitis or eczema under Diagnostic Code 7806.  

At the time the veteran applied for benefits Diagnostic Code 
7803 provided for a 10 percent evaluation for scars that were 
superficial and poorly nourished with repeated ulcerations.  
The 10 percent evaluation was the highest schedular 
evaluation allowed under Diagnostic Code 7803.  

The criteria in effect at the time the veteran submitted his 
claim for an increased rating allowed for evaluations greater 
than 10 percent upon a showing of third degree burns under 
Diagnostic Code 7801 or for disfiguring scars of the head, 
face or neck under Diagnostic Code 7800. 38 C.F.R. § 4.118 
(2001).  Higher evaluations were also available under 
Diagnostic Code 7805 which provided that scars that limit the 
function of any part affected would be rated based upon the 
limitation of function of the part affected.  

At the time the veteran filed his claim, Diagnostic Code 7806 
assigned a 10 percent rating for eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating was assigned for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement, and a 50 percent rating was assigned 
for eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or 
exceptionally repugnant. 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001).

However, the regulations used to evaluate diseases and 
injuries of the skin changed during the pendency of the 
appeal.  VA's General Counsel has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. 
§ 3.114.

Effective August 30, 2002, Diagnostic Code 7803 provided for 
a 10 percent rating for unstable, superficial scars. 38 
C.F.R. § 4.118.  A note after the Diagnostic Code defined an 
unstable scar as one where there is frequent loss of covering 
of the skin over the scar and explained a superficial scar is 
one not associated with underlying soft tissue damage.  The 
10 percent evaluation represents the highest schedular 
evaluation for a superficial unstable scar under Diagnostic 
Code 7803.  

Under the current regulations concerning the rating of scars, 
ratings higher than 10 percent are available under Diagnostic 
Codes 7801, 7805 and 7806.  Diagnostic Code 7801 provides 
that scars other than the head, face, or neck, that are deep 
or that cause limited motion will be rated 20 percent 
disabling if the area exceeds 12 square inches or 77 square 
centimeters.  If the area involved exceeds 72 square inches 
or 465 square centimeters, a 30 percent evaluation will be 
assigned.  A 40 percent disability will be warranted if the 
area exceeds 144 square inches or 929 square centimeters. 38 
C.F.R. § 4.118, Diagnostic Code 7801.  Additionally, scars 
may be rated on the limitation of function of the affected 
part. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Code 7806 evaluating Dermatitis or Eczema, 
provides that where there is 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, a 30 percent rating is assigned.  Where there is more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, a 60 percent rating is assigned.

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of 
private and VA medical records, private medical records, a 
VHA opinion, reports of VA examinations, lay statements and 
the testimony of the veteran.  

A review of the records reflects the predominant complaint of 
the veteran concerns the pilonidal cyst of the buttocks.  The 
records reflect the veteran treated for the cyst of the 
buttocks frequently and underwent incision and drainage or 
lancing procedures in January 1999, December 1999, June 2000, 
December 2001, September 2002 and October 2003.  Additionally 
a March 2005 record noted the veteran was status post lancing 
of a cyst of the buttocks.  The records also reflect the 
veteran explained to medical professionals that by the time 
he was able to obtain an appointment the cysts would drain 
themselves.  Indeed, there are several medical records which 
document the veteran had a cyst that burst or drained on its 
own prior to the appointment.


An August 2002 VA outpatient treatment record reflected the 
veteran complained of a pilonidal cyst that kept opening and 
draining.  Examination reflected scar tissue in the area of 
cyst.  Other sinus tracts were evident but it was not 
purulent.  The assessment was cyst, required more definite 
intervention.  A September 2002 VA record reflected continued 
symptoms of drainage from perianal cysts in different 
locations of the buttocks.  There was a history of pilonidal 
cyst excision.  The veteran indicated sitz baths helped but 
described frequent episodes and most recently had a cyst 
incision and drainage on the left buttock 2 weeks prior.  
There was no history of irritable bowel disease.  Examination 
indicated old incisions of left buttock were well healed with 
no active drainage or induration.  Rectal exam was 
unremarkable except for grade 1 hemorrhoids.  There was no 
mucosal abnormality on proctoscopy or anoscopy.  The 
assessment was anal drainage and the veteran was encouraged 
to continue to use sitz baths  

The veteran underwent a VA examination in October 2002.  The 
veteran explained he had recurrent boils that drained at 
least every two months and required lancing with the use of 
antibiotics about 4 times during the prior year.  He 
explained that when the draining occurred it took a long time 
to see a doctor and by the time he had his appointment the 
drainage was partially healed and he was provided antibiotics 
for the next time.  The veteran complained of itching and 
pain.  Clinical examination revealed a 3 inch well healed 
scar in the pilonidal area with loss of subcutaneous tissue 
and a serrated healing area around the scar. There was no 
active drainage at the present time but acute tenderness and 
fluctuation was present in the pilonidal area indicating the 
presence of an infection beneath the skin, about ready to 
drain.  There was no ulceration, exfoliation or crusting.  
The diagnosis was chronic recurring draining pilonidal cyst 
of the buttocks.

In May 2003 the veteran was seen at VA outpatient treatment 
center for continued symptoms of drainage from perianal cysts 
in different locations of the buttocks. The veteran indicated 
that the last cyst drained on its own and he had no problems 
for 2-3 months.  Examination reflected an old incision that 
was well healed with no active drainage or induration.  
Rectal examination was within normal limits and minimal 
hemorrhoids were noted.  The assessment was history of 
pilonidal cyst and perianal abscess without current 
complaint.  An October 2003 VA record reflected the veteran 
complained the cyst filled up the prior week and popped about 
3 days prior to the visit.  Clinical examination reflected a 
pilonidal scar with drainage scar measuring about 6 inches by 
4 inches, drainage cavity on upper left buttock fold, no 
abscess and freely draining. The assessment was recurrent 
persistent pilonidal cyst with indured scar and recurrent 
drainage. 

The veteran underwent a VA examination in November 2003.  He 
indicated he treated with oral antibiotics, topical 
antibiotics, and sitz baths.  He also described repeated 
lancing.  He described pain in the area.  Clinical 
examination reflected a 16 centimeter by 5 centimeter area of 
involvement in the inner gluteal cleft extending from the 
proximal portion down to the anus.  There was some scarring 
and hypopigmentation within this area.  The scar did not 
appear to be bound down to the underlying tissue.  There was 
some tenderness along the sides at the development of the new 
cyst.  These were not visible on the surface but were tender 
with palpation.  There was no evidence of pain within the 
scar itself.  The scar appeared deep.  There was no evidence 
of keloid formation, inflammation or edema.  There was also 
no exfoliation, ulceration or crusting.  The skin was not 
exposed and there was no evidence of systemic nervous 
manifestations.  The examiner indicated the condition 
involved approximately 1 percent of the body surface area.  
The diagnosis was scars, as a result of pilonidal cyst which 
are recurrent.  

A November 2004 VA record noted complaints of recurrent 
perianal abscess.  Clinical examination reflected a right 
side firm abscess.  The abscess was nontender but there was 
evidence of drainage sites and some puckering.  There was no 
overt anal involvement.  The assessment was perirectal 
abscess.

A VA gastrointestinal consult in March 2005 noted complaints 
of recurrent cysts that burst on their own about once a month 
but occasionally required lancing.  The veteran cited about 3 
occasions where lancing was required during the prior year.  
He described occasional loose stools intermingled with 
occasional constipation.  He also cited blood on the toilet 
paper occasionally.  There last abscess was about 2 weeks 
ago.  Examination reflected small external hemorrhoids, no 
fluctuant areas of frank abscesses.  The assessment was 
history of recurrent perianal disease, questionable colonic 
ulcer in the past, doubt irritable bowel disease, and 
recurrent perianal disease with some recent change in bowel 
habits and history of occasional blood per rectum.  

The veteran was seen in April 2005 at the VA outpatient 
treatment center for complaints of buttock sore and recurrent 
abscess from past pilonidal cyst.  Clinical examination 
reflected firmness in the right buttock and revealed an old 
scar without sinus tract.  The scar was not hot or swollen 
but there was tenderness to compression of the firm area.  
The assessment was recurrent and persistent perirectal 
buttock abscess.  

The veteran underwent a VA examination in July 2005 to assess 
the severity of the disability.  The examiner related the 
veteran had good sphincter control and did not experience 
fecal leakage.  There was mild hemorroidal bleeding.  The 
veteran treated with incision and drainage of hidradenitis.  
There was no colostomy, fecal leakage, anemia, fissures, or 
bleeding.  The rectum and anus were normal.  There were grade 
II right lateral and left posterior lateral hemorrhoids that 
were not bleeding.  The veteran treated with suppressive 
antibiotic soap and drained boils.  The diagnosis was 
perianal hidradenitis. 

The chief of general surgery at Durham VA reviewed the 
veteran's records along with the associated photographs in 
August 2005.  The physician explained the veteran's symptoms 
appeared in 1975 and appeared to be a pilonidal cyst which 
was excised.  Around 1980 the veteran developed boils and 
cysts around the anus and these were incised and drained.  
The veteran described the cysts bursting at home.  The last 
incision and drainage was in 2004 and since then the veteran 
treated with suppressive antibiotics and soap.  The veteran 
reported boils under axilla and on the back of his head and 
groin that occasionally drained pus.  The veteran indicated 
he was constipated but had two bowel movements a day and 
occasionally saw bright red blood on the toilet paper.  There 
was no pus emanating from the anus.  A colonoscopy performed 
in 2003 was normal per the veteran's report.  Control of 
bowel movement was normal.  He did not wear pads or have 
involuntary bowel movements.  A proctoscopy was performed and 
rectum appeared normal. Anoscopy was performed and revealed 
no evidence of anal fistula.  Inspection of the gluteal 
region revealed a small opening on the right buttock check.  
There were several other small scars around the buttock.  At 
first impression this appeared to be chronic hidradenitis.  
There was no evidence of an acute process that required 
drainage.  The physician explained that recommended treatment 
included suppression of inflammatory reaction with 
antibiotics and keeping the area clean and dry.  When the 
area was highly infected they would perform debridement 
requiring plastic surgery to cover defects.  The examiner 
concluded the veteran had a previous pilonidal cyst and also 
has chronic perianal groin and axilla hidradenitis that form 
the basis of the veteran's current symptoms.  

The Board remanded the case for Veterans Health 
Administration (VHA) medical opinion of the claims file to 
obtain clarification as to whether or not the diagnosed 
chronic perianal groin and axilla hidradenitis was a clinical 
entity causally related to the pilonidal cyst or was distinct 
from the residuals.  The June 2006 VHA report explained that 
the veteran's chart and medical records dating from 1985 were 
reviewed.  The physician explained the veteran had symptoms 
of recurrent abscesses and draining sinuses in the buttock 
area since 1975.  The examiner indicated there was no direct 
documentation that far back and clarified he did not examine 
the veteran or obtain an account of pertinent medical history 
from the veteran personally.  He also denied seeing any 
photographic evidence.  The physician indicated the diagnosis 
was initially pilonidal cyst; however the physician noted 
there was no narrative description of the exact location of 
the lesion.  He found numerous descriptions of buttock 
abscesses and perirectal and perianal tracts and draining 
sinuses and also extensive scarring in the buttock and 
perianal area.  

The physician noted the veteran had undergone numerous 
anoscopies, flexible sigmoidoscopies and at least one 
colonoscopy.  Inflammatory bowel disease or any connection to 
the colon or rectum was never established.  The physician 
also noted that there was no documentation the veteran was 
admitted for formal exploration, unroofing, excision or 
marsupialization of the chronic recurrent pilonidal 
sinus/cleft/cyst.  There was abundant documentation of 
spontaneously draining buttock abscesses and incision and 
drainage procedures of buttock and perirectal abscesses.  
Additionally, there was an incision and drainage of a right 
axillary abscess in 1985.  The diagnosis was chronic 
recurrent hidradenitis suppurativa with the predominant 
location in the perineum rather than pilonidal disease.  

The veteran underwent a VA examination in March 2007 to 
assess the severity of the disability.  The examiner reviewed 
the claims file and examined the veteran.  During this 
examination the veteran complained of tenderness, pain and 
drainage.  The examiner noted 4 scars: one measuring 3 
centimeters on the lower back, one measuring 3 centimeters on 
the gluteal cleft, a 1.5 centimeter scar of the right buttock 
and a 0.5 centimeter scar of the posterior neck.  The scars 
were painful and adherent to underlying tissue.  The texture 
of skin was described as atrophic.  The scars were unstable 
and depressed.  The scars were not superficial but were deep.  
There was no inflammation, edema or keloid.  The scars were 
described as hyperpigmented and there was 3 centimeters of 
induration and inflexibility.  There was no limitation of 
motion applicable.  

A separate VA examination of the skin in March 2007 reflected 
the veteran had problems with the skin since 1973 
particularly around the buttocks.  The veteran treated 
constantly with systemic oral and topical antibiotics.  The 
veteran complained of pain, tenderness, drainage, and fever 
with severe episodes.  Clinical examination reflected a 
tender, fluctuant mass in the left axilla and a tender 
draining cyst in the gluteal cleft.  There were scars on the 
scalp, axilla, lower back, buttocks and gluteal cleft.  The 
diagnosis was hidradenitis suppurativa with scarring.

The veteran also submitted a statement of L.A.R., his spouse.  
Mrs. R. explained that she cleaned and packed the cyst when 
it flared up.  She reported it flared up at least once or 
twice a month and required her to assist in providing sitz 
baths 2-3 times a day.  She also noted the veteran took sitz 
baths about 2 times a day to prevent flare ups.  She reported 
cleaning his buttocks with bacteria soap and packed the cut 
with sterile gauze after the cyst was lanced.  

The veteran also provided testimony at a November 2004 Board 
hearing.  The veteran testified he continued to treat at the 
Durham VA outpatient treatment record.  He explained he 
continued to have drainage with pain and the drainage was 
frequent and occurred on and off all day.  He treated with 
antibiotics and sitz baths which did not alleviate the pain 
or symptoms.  The veteran indicated when the area was 
infected it become very painful.  He indicated his wife took 
care of him and cleaned the area when it flared up.  She 
packed the cut and drained it when necessary.  The veteran 
indicated that when a cyst or boil flared up, by the time he 
got to the doctor it was healing and the doctor would advise 
him to continue with antibiotics.  He explained when it 
flared up he took 2-3 sitz baths a day.  The veteran 
indicated he constantly took an antibiotic along with a 
topical medication.  He explained the area turned red and 
became sore.  He also explained it was an embarrassing 
condition and he felt it was never going to heal.  He 
indicated at times it smelled when the cyst burst. The 
veteran testified the condition has remained at the same 
severity off and on since 1989.  

Concerning the pilonidal cyst of the buttock, the Board is of 
the opinion that the evidence is at an approximate balance 
for a higher 30 percent evaluation.  Although the veteran's 
pilonidal cyst was evaluated under Diagnostic Code 7803, the 
Board notes that the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). 

In the present case, the Board is of the opinion that upon 
application of the old criteria, Diagnostic Code 7806 is more 
appropriate for rating the pilonidal cyst as this evaluation 
allows for consideration not only of the size of the involved 
area but also the symptoms and treatment required for the 
disability.  Applying the evidence to this diagnostic Code 
reflects a higher 30 percent evaluation is approximated 
throughout the period on appeal.  Specifically, the record 
clearly reflects the veteran has a recurring cyst with 
significant and frequent exudation.  Although the exudation 
was not constant, the records reflect frequent periods of 
drainage, not all of which were documented in the medical 
records due to the nature of the condition.  Similarly, the 
records reflect the size of the involved area of the buttocks 
ranges from as small as 1 percent of the surface area noted 
in the November 2003 VA examination to as large as 24 square 
inches in the October 2003VA outpatient treatment record.  
Giving the veteran the benefit of the doubt, the larger 24 
square inch area would constitute an extensive lesion to 
approximate a 30 percent evaluation under the old criteria.  

Furthermore, applying the revised criteria, the record 
reflects the veteran treated with two different antibiotic 
medications, one orally and one topically.  Significantly, 
the March 2007 VA examiner described the oral medication as 
systemic treatment.  While the veteran during the March 2007 
VA examination reported use of these medications was 
constant, other medical evidence, including VA prescription 
records reflects the veteran was prescribed the antibiotics 
as needed and do not confirm constant use of systemic 
antibiotics.  Although the exact usage of medication is 
unknown, the record clearly reflects frequent treatment with 
sitz baths, topical antibiotics and oral antibiotics.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Specifically, the veteran has recurrent cysts 
of the buttocks which cover a large area and require 
frequent, although not constant, treatment with sitz baths, 
oral antibiotics and topical antibiotics.  Additionally, the 
veteran's cysts frequently burst and drain on their own and 
require incision and drainage or lancing procedures at a 
medical facility at least once a year.  Considering the 
extensive treatment received for the condition and giving the 
veteran the benefit of the doubt the Board finds the overall 
picture more nearly approximates a finding of requiring 
treatment for at least 6 weeks to warrant a 30 percent 
evaluation under Diagnostic Code 7806.  Because a state of 
relative equipoise has been reached in this case, an 
evaluation of 30 percent is granted. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).

Concerning the separately evaluated scars of the lower back 
and posterior neck and the hidradenitis, the Board finds that 
evaluations in excess of 10 percent are not warranted at any 
time.  Prior to August 30, 2002, the veteran's scars were not 
shown to be the result of a third degree burn and were not 
located on her head, face or neck and as such a higher 
evaluation is not warranted under those Diagnostic Codes.  
Additionally, the scars of the back and neck and the residual 
scarring as a result of the hidradenitis of the left axilla 
have never been shown to limit motion of the associated 
joints and therefore a higher evaluation under Diagnostic 
Code 7805 is not warranted.

Similarly, after August 2002, although the scars of the back 
and neck and axilla were described as deep, there is no 
evidence either scar exceeds 12 square inches(77 square 
centimeters).  In fact, the most recent March 2007 VA 
examination reported the scar of the neck measured 0.5 
centimeters and the scar of the lower back measured 3 
centimeters.  While the scars are shown to be tender and 
painful, these findings are contemplated by the currently 
assigned 10 percent evaluation.  Accordingly, evaluations in 
excess of 10 percent are not established.  

Furthermore, to the extent to which the veteran treats the 
hidradenitis of the left axilla and scars of the neck and 
back with systemic antibiotics, a higher evaluation under 
Diagnostic Code 7806 is not warranted as such a rating would 
violate the rule against pyramiding.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25.  One exception to this general rule, 
however, is the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) held that the described conditions 
in that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14. Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions." Id. at 262.

While Diagnostic Code 7801 allows for separate evaluations 
for scars of widely separated areas, there is no such 
provision for an evaluation under Diagnostic Code 7806.  
Rather, Diagnostic Code 7806 considers a skin condition of 
the entire body and systemic treatment implies treatment that 
would encompass the entire body.  As the increased evaluation 
granted above considers the veteran's treatment with systemic 
antibiotics, higher ratings for the other scars based purely 
on this same treatment and symptomatology would be 
prohibited.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).









								[Continued on next 
page]

ORDER

An increased 30 percent evaluation for a pilonidal cyst of 
the buttocks is granted.

An evaluation in excess of 10 percent for a scar of the low 
back is denied.

An evaluation in excess of 10 percent for a scar of the neck 
is denied.

An evaluation in excess of 10 percent for hidradenitis of the 
left axilla is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


